 Case 19-20916-jrs      Doc 5      Filed 05/09/19 Entered 05/09/19 14:26:50          Desc Main
                                    Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

 IN RE:
                                                      CHAPTER 11
 SIGNATURE PACK, LLC
                                                      CASE NO. 19- 20916-JRS
          Debtor.

 APPLICATION FOR APPROVAL OF EMPLOYMENT OF DEBTOR’S ATTORNEY

        COMES NOW Signature Pack, LLC (hereinafter “Applicant”) and respectfully applies for

approval to employ attorneys pursuant to 11 U.S.C. § 327 and Bankruptcy Rules 2014 and 5002.

The grounds for this Application are:

                                                 1.


        On May 9, 2019, Applicant filed a petition for relief under Chapter 11 of Title 11, United

States Code, 11 U.S.C. §§ 101 et seq. (as amended, modified or supplemented, the “Bankruptcy

Code”). No Trustee has been appointed. Applicant continues to operate its business and manage

its affairs as a debtor-in-possession in accordance with Sections 1107 and 1108 of the Bankruptcy

Code.

                                                 2.

        Applicant wishes to employ the law firm of JONES & WALDEN, LLC (“J&W”) as

counsel in this Chapter 11 case.

                                                 3.


        Attorneys of JONES & WALDEN, LLC are admitted to practice before this Court, are

familiar with the Applicant’s legal and operational problems, have knowledge and experience in

bankruptcy practice, and are well qualified to represent Applicant.
 Case 19-20916-jrs      Doc 5    Filed 05/09/19 Entered 05/09/19 14:26:50            Desc Main
                                  Document     Page 2 of 5


                                                4.


       During the Chapter 11 case, Applicant will require professional services from attorneys,

including:

       (a)    Preparation of pleadings and applications;

       (b)    Conduct of examination;

       (c)    Advising Applicant of its rights, duties and obligations as a debtor-in-possession;

       (d)    Consulting with Applicant and representing Applicant with respect to a Chapter 11

              plan;

       (e)    Performing those legal services incidental and necessary to the day-to-day

              operations of Applicant’s business, including, but not limited to, institution and

              prosecution of necessary legal proceedings, and general business legal advice and

              assistance;

       (f)    Taking any and all other action incident to the proper preservation and

              administration of Applicant’s estate and business.

                                                5.

       Applicant desires to employ JONES & WALDEN, LLC at the firm’s ordinary rates for

comparable work, plus reasonable expenses, subject to review by the Court, during the pendency

of this bankruptcy case. The firm has stated present fee rates of $200.00 to $350.00 per hour for

attorneys and $90.00 per hour for legal assistants. Rates may be adjusted from time-to-time.

                                                6.

       Attached hereto and incorporated herein by reference is the Verified Statement of an

attorney of JONES & WALDEN, LLC offered in support of this Application.
 Case 19-20916-jrs       Doc 5     Filed 05/09/19 Entered 05/09/19 14:26:50    Desc Main
                                    Document     Page 3 of 5


                                                     7.

       Pursuant to Bankruptcy Rule 6003(a), Applicant shall not seek an order approving this

application until 21 days after the Petition Date.

       WHEREFORE, Applicant prays that it be authorized to employ JONES & WALDEN, LLC

as its attorneys in this Chapter 11 case.

       Respectfully submitted this 9th day of May, 2019.

                                               SIGNATURE PACK, LLC

                                               /s/ Chuck McAtee
                                               Chuck McAtee, Manager
 Case 19-20916-jrs       Doc 5     Filed 05/09/19 Entered 05/09/19 14:26:50             Desc Main
                                    Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 IN RE:
                                                        CHAPTER 11
 SIGNATURE PACK, LLC
                                                        CASE NO. 19-20916-JRS
            Debtor.

              DECLARATION IN SUPPORT OF DEBTOR’S APPLICATION
            FOR APPROVAL OF EMPLOYMENT OF DEBTOR’S ATTORNEY

       COMES NOW Leslie M. Pineyro, who states and declares:

       1.      I am a partner in the law firm of Jones & Walden, LLC (the “Firm”) and in that

capacity I have personal knowledge of, and authority to speak on behalf of, the Firm with respect

to the matters set out herein. This Declaration is offered in support of the Application of the Debtor

in the above-styled case to employ the Firm as the Debtor’s attorney (the “Application”), and the

matters set out herein are true and correct to the best of my knowledge, information and belief.

       2.      Neither I nor the Firm have or represent any interest adverse to the Debtor or the

Debtor’s estate. The Firm has no connections with the Debtor, the Debtor’s creditors, any other

party in interest or their respective attorneys or accountants. The Firm is not a creditor of the

Debtor.

       3.      The Firm has no partners, associates or other professional employees who are

related to the United States Trustee, any person employed in the office of the United States Trustee

for the Northern District of Georgia, or with any of the Bankruptcy Judges sitting in the United

States Bankruptcy Court for the Northern District of Georgia.

       4.      Neither I nor the Firm have agreed to share any compensation or reimbursement

under 11 U.S.C. § 503(b) with any other person except within the Firm. As of the Petition Date,

the Firm holds a $30,000.00 retainer for purposes of this case and its representation of the Debtor
 Case 19-20916-jrs      Doc 5    Filed 05/09/19 Entered 05/09/19 14:26:50            Desc Main
                                  Document     Page 5 of 5


herein in which the Firm holds a security interest. Such sum is inclusive of the filing fee. The

Firm will hold the retainer and will only disburse the retainer in accordance with Court order for

payment of fees in accordance with 11 U.S.C. §§ 330 and 331 of the Bankruptcy Code.

       5.      I and other attorneys of the firm are duly admitted to practice law in the United

States District Court for the Northern District of Georgia, among other United States Courts. We

have had substantial experience in practice before the United States Bankruptcy Court for the

Northern District of Georgia and before other Bankruptcy Courts.

       6.      To the best of the undersigned’s knowledge, information and belief, employment

of the Firm as attorneys for the Debtor would be appropriate under 11 U.S.C. § 327 and Bankruptcy

Rules 2014 and 5002.

       Declared on May 9, 2019

                                                    JONES & WALDEN, LLC

                                                    /s/ Leslie M. Pineyro
                                                    Leslie M. Pineyro
                                                    Georgia Bar No. 969800
                                                    Proposed Attorney for Debtor
                                                    21 Eighth Street, NE
                                                    Atlanta, Georgia 30309
                                                    (404) 564-9300
                                                    lpineyro@joneswalden.com
